VANMETER, J., DISSENTING:
I respectfully dissent. In my view, the dog sniff and subsequent (second) pat down of Lane fell within the permitted exceptions to warrant requirement set forth in Commonwealth v. Bucalo, 422 S.W.3d 253 (Ky. 2013). As we noted in Bucalo, a dog sniff that does not extend the traffic stop is permissible. The facts in the instant case fell within that exception initially and, once the dog alerted, the police officers then had probable cause to suspect drug-related activity to prolong the stop past the duration of an ordinary traffic stop related to the running of a stop sign. I would reverse the Court of Appeals and reinstate the Christian Circuit Court's judgment. Wright, J., also joins.